— In a proceeding to, inter alia, invalidate petitions designating certain persons as candidates in the Republican Party primary election to be held on September 13, 1983, for the office of Member of the Suffolk County Republican Committee, in the 17th, 25th, 35th, 87th, 103rd, 145th and 147th Election Districts, Town of Huntington, the appeal, as limited by appellants’ brief, is from so much of an order of the Supreme Court, Suffolk County (Orgera, J.), dated August 11, 1983, as, upon granting the motion of the petitioner to withdraw the application insofar as it sought to invalidate designating petitions for that office in said 17th, 25th, 35th, 87th, 103rd, 145th and 147th Election Districts, thereupon, in effect, denied the motion of the appellants, who are candidates for that office in *915said districts, to dismiss the balance of the application which sought to invalidate designating petitions for that office in other election districts. Appeal dismissed, without costs or disbursements. Appellants are not parties aggrieved by the order in question. Mangano, J. P., Thompson, Niehoff and Boyers, JJ., concur.